BUTTLER, J.,
dissenting.
While I agree, generally, with many of the propositions stated by the majority, I do not agree that the unequal distribution of marital assets is justified by "disparate earning capacities.” Husband is 43-years-old, has a seventh-grade education and has made his living by manual labor; at the time of the decree he was earning $5 per hour, which, with overtime, permitted him to gross as much at $1000 per month. Wife is 40-years-old, is presently employed with a community college earning $524 per month, and in addition receives health insurance, retirement benefits and *326tuition-free education at the college up to six units per quarter.
The record, therefore, suggests to me that while the husband’s current earnings represent his earning capacity, wife’s present earnings do not represent her earning capacity. I would, therefore, divide the marital assets equally, and require husband to pay some spousal support for a limited period of time to permit wife time to continue the education program in which she is now enrolled (free) in accounting, business management and secretarial skills.
With this objective in mind, I would award husband $24,500 of the $93,000 payable as of the time of the decree under the contract relating to the sale of the ranch property, with each payment made thereunder distributed proportionately to husband and wife. With this disposition, each of the parties would receive approximately $68,500 in marital assets. I would further modify the decree to require husband to pay wife the sum of $200 per month in spousal support for a period of two years from the date of the decree.